                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

LORENZO LAMAR KELLON                                               PETITIONER
ADC # 165224

V.                           NO. 5:18-cv-00165-JM

WENDY KELLEY, Director,
Arkansas Department of Correction                                 RESPONDENT


                                    JUDGMENT

      Consistent with today’s Order, it is CONSIDERED, ORDERED, and ADJUDGED

that this habeas action is DISMISSED, with prejudice.

      DATED this 3rd day of December, 2019.



                                           ____________________________________
                                               UNITED STATES DISTRICT JUDGE
